NORTHCUTT, Judge.
Daniel Cly Miller pleaded nolo contende-re to two counts of aggravated child abuse and one count of neglect of a child after the court denied his motion to suppress a pre-Miranda confession. The court made a specific finding that its ruling was not dispositive. Therefore, Miller may not appeal the judgment on this ground. See § 924.051(4), Fla. Stat. (2001); Fla. R.App. P. 9.140(b)(2)(A)(I); Leonard v. State, 760 So.2d 114, 119 (Fla.2000).
Likewise, Miller failed to preserve any error with respect to his sentence by filing a motion to correct sentencing error under Florida Rule of Criminal Procedure 3.800. See Leonard, 760 So.2d at 119.
Affirmed.
WHATLEY and SILBERMAN, JJ„ Concur.